Exhibit 10.1

 

MEMBERSHIP UNIT PURCHASE AGREEMENT

 

This MEMBERSHIP UNIT PURCHASE AGREEMENT (the “Purchase Agreement”), effective as
of May 1, 2005, among and between Dakota Growers Pasta Company, Inc., a North
Dakota corporation (“Dakota”), B-New, LLC, an Ohio limited liability company
(“BNEW”), TechCom Group, LLC, a Florida limited liability company (“TechCom”),
and Buhler, Inc., a Minnesota corporation (“Buhler”) (Dakota, BNEW, TechCom and
Buhler may be referred to herein as a “Member” and collectively as the
“Members”).

 

RECITALS

 

WHEREAS, the Members entered into an Operating Agreement as of October 31, 2003,
and entered into a first amendment of the Operating Agreement effective
February 9, 2004, a second amendment of the Operating Agreement effective
October 25, 2004 and a third amendment of the Operating Agreement effective
November 1, 2004 (collectively, the “Agreement”);

 

WHEREAS, the Members are all of the members of DNA Dreamfields Company, LLC, an
Ohio limited liability company  (“DNA”);

 

WHEREAS, BNEW is desirous to sell, and Dakota is desirous to purchase, 12.88 of
its Membership Units for Two Million, Six Hundred Sixty-Six Thousand, Six
Hundred and Sixty-Seven Dollars ($2,666,667);

 

WHEREAS, TechCom is desirous to sell, and Dakota is desirous to purchase, 6.44
of its Membership Units for One Million, Three Hundred Thirty-Three Thousand,
Three Hundred and Thirty-Three Dollars ($1,333,333);

 

WHEREAS, the Members agree to waive DNA’s right of first refusal as provided in
Section 4(A) of the Agreement; and

 

WHEREAS, the Members, through execution of this Purchase Agreement, provide the
consent of members as proscribed in Section 4(B) of the Agreement. 
Additionally, the Members have simultaneously amended and restated the Agreement
by executing an Amended and Restated Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Agreement to Purchase Membership Units
from BNEW.  In consideration of the transfer of 12.88 Membership Units to
Dakota, Dakota has, simultaneously with its execution of this Purchase
Agreement, paid Two Million, Six Hundred Sixty-Six Thousand, Six Hundred and
Sixty-Seven Dollars ($2,666,667) to BNEW.

 

--------------------------------------------------------------------------------


 

2.                                       Agreement to Purchase Membership Units
from TechCom.  In consideration of the transfer of 6.44 Membership Units to
Dakota, Dakota has, simultaneously with its execution of this Purchase
Agreement, paid One Million, Three Hundred Thirty-Three Thousand, Three Hundred
and Thirty-Three Dollars ($1,333,333) to TechCom.

 

3.                                       BNEW’s Representation and Warranty. 
BNEW represents and warrants: that it is the owner of the 12.88 Membership Units
to be sold to Dakota; that the 12.88 Membership Units are free and clear of all
encumbrances, liens or other claims; and that BNEW has the right to sell and
convey the Membership Units to Dakota.

 

4.                                       TechCom’s Representation and Warranty. 
TechCom represents and warrants:  that it is the owner of the 6.44 Membership
Units to be sold to Dakota; that the 6.44 Membership Units are free and clear of
all encumbrances, liens or other claims; and TechCom has the right to sell and
convey the Membership Units to Dakota.

 

5.                                       Counterparts.  This Purchase Agreement
may be executed in counterparts which taken together shall constitute one
instrument, notwithstanding the fact that all parties have not executed this
Purchase Agreement on the same date or that all signatures do not appear on the
same copy.

 

6.                                       Captions.  Captions are included for
convenient reference only and shall not affect the interpretation of any
provision of this Purchase Agreement or the Amended and Restated Agreement.

 

7.                                       Severability.  The invalidity,
illegality, or unenforceability of any provision of this Purchase Agreement
shall not affect or impair the validity, legality, and enforceability of the
other provisions hereof or of the Agreement or the Purchase Agreement.

 

8.                                       Consent of Members.  By execution of
this Purchase Agreement, each of the Members hereby consent to the transfer of
the Membership Units as described above, as required under Section 4(B) of the
Agreement.  In addition, by execution of this Purchase Agreement, each of the
Members hereby agree and acknowledge that, by virtue of the agreement of all of
the Members, DNA does hereby waive the right of first refusal provided for in
Section 4(A) of the Agreement with respect to the transfer of the Membership
Units as described above.  Dakota, BNEW and TechCom do hereby agree that Buhler
has executed this Purchase Agreement solely for the purpose of the agreements
and acknowledgements contained in this Section 8.

 

9.                                       Choice of Law.  This Purchase Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Ohio.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

 

B-New, LLC

 

 

 

By:

  /s/ Jonathan Hall

 

 

 

 

 

Title:

Principal

 

 

 

 

 

Date:

May 17, 2005

 

 

 

 

 

 

TechCom Group, LLC

 

 

 

By:

/s/ Jonathan Scot Anfinsen

 

 

 

 

 

Title:

President

 

 

 

 

 

Date:

May 16, 2005

 

 

 

 

 

 

Buhler, Inc.

 

 

 

By:

/s/ Beat Haeni

 

 

 

 

 

Title:

Head Corporate Development-
Buhler Group

 

 

 

 

 

By:

/s/ Achim Klotz

 

 

 

 

 

Title:

President—Buhler, Inc.

 

 

 

 

 

Date:

May 18, 2005

 

 

 

 

 

 

Dakota Growers Pasta Company, Inc.

 

 

 

 

 

By:

/s/ Timothy J. Dodd

 

 

 

 

 

Title:

President, Chief Executive Officer

 

 

 

 

 

Date:

June 27, 2005

 

 

--------------------------------------------------------------------------------

 